Citation Nr: 0433937	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  01-09 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for Meniere's syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and M.M.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C. 

The Board notes that the issues of service connection for 
tinnitus and hearing loss were granted by a January 2003 
Board decision.  In addition, the Board notes, as to the 
veteran's claim of entitlement to an increased rating for his 
service connected tinnitus, while the veteran has expressed 
disagreement with his evaluation, and a Statement of the Case 
has been forwarded to the veteran on this issue, the veteran 
has yet to file as substantive appeal.  Therefore, this issue 
is not before the Board for appellate consideration at this 
time.   


FINDING OF FACT

The Meniere's syndrome is not of service origin.


CONCLUSION OF LAW

Meniere's syndrome was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113,(West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, an October 2001 Statement 
of the Case, a Supplemental Statement of the Case dated 
August 2004, and a VCAA letter October 2002.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  He was also informed 
of what evidence VA would obtain.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available records identified 
have been obtained and associated with the claims folder.  A 
VA compensation examination has also been conducted.

The Board notes that the VCAA letter was mailed to the 
appellant subsequent to the appealed rating decision in 
violation of the VCAA and the VA has not specifically 
informed the veteran to provide any evidence in the 
claimant's possession that pertains to the claim as required 
by 38 C.F.R. § 3.159.  The Board, however, finds that in the 
instant case the appellant has not been prejudiced by this 
defect.  In this regard, the Board notes the appellant was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to the case and ample 
opportunity to submit and/or identify such evidence.  
Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual background

One of the veteran's service medical records does indicate 
that the veteran became dizzy and passed out after drinking 
too much alcohol.  A record dated August 1942 noted external 
otitis of the left ear.  He continued to complain of ear 
problems in September 1942.  In October 1942 the veteran 
reported an earache.  He was diagnosed with eustachianitis, 
resulting from a recent catarrhal naso-pharyngitis.  The 
service separation examination showed no pertinent 
abnormality.

Received in 2001 was a letter from a private doctor who 
indicates that he had been treating the veteran for Meniere's 
syndrome for the past year.  He noted that the veteran had 
been developing tinnitus and vertigo over the past several 
years.  He also noted that because the veteran's symptoms had 
persisted for so long, an audiogram was performed which 
confirmed a high frequency hearing loss.  In addition, the 
veteran confirmed that he was exposed to gunfire and 
ballistic fire in service.  The doctor stated that, with all 
of the veteran's exposure to loud noise in service, he did 
suffer injuries to his inner ear with accompanying loss of 
hearing and tinnitus.  The doctor noted that the veteran 
received audiometric testing which confirmed a high frequency 
sensorineural hearing loss.  His otoscopy was normal.  The 
doctor performed a Brain Stem Evoked Audiometry examination, 
which confirmed inner ear disease involving the veteran's 
right ear.

The doctor concluded that, with the above history and hearing 
test results, that the veteran did have confirmed Meniere's 
syndrome, where he has dizziness almost on a daily basis, has 
daily tinnitus, and has a hearing loss involving his right 
ear.
The doctor indicated that, in his opinion, the veteran's 
injury to his inner ear was service connected and aggravated 
by wartime service.  He stated that the veteran's hearing 
loss was noted by him and by others to be within one year 
from the date of termination of such service.  The doctor 
concluded that the diagnosis of the veteran's hearing loss 
was Meniere's syndrome, where the veteran displays attacks of 
vertigo and cerebellar gait occurring more than once weekly, 
with tinnitus.

The veteran received a VA audiology examination in June 2001, 
which noted the private diagnosis of Meniere's Disease.  The 
diagnosis was moderate to severe sensor neural hearing loss 
in both ears.

A hearing was held before the undersigned Veterans Law Judge 
sitting at Washington D. Cain March 2002.  At that time, the 
veteran gave a history of his inservice noise exposure.  He 
maintained that the inner ear injury caused the Meniere's 
disease.  He reported first being seen for these problems in 
2000.  Testimony was also given by M. M., a friend of the 
veteran who described his symptom over the prior years.  

Another private opinion dated October 2002 is of record.  It 
again stated that the veteran had documented Meniere's 
disease, which the examiner opined developed as a direct 
result of his exposure to loud gunnery noises in service.  
The doctor indicated that, while all the etiologies of 
Meniere's disease are not known, it was a medical fact that 
loud noise exposure over a prolonged period of time would 
destroy the "hair cells" in the cochlea, which would result 
in hearing loss.  The doctor also indicated that it was known 
that pathological specimens of people who have Meniere's 
disease do demonstrate a loss of the hair cells at the tip of 
the cochlea.  The doctor further noted that, at times when 
the veteran became dizzy, he was successful in controlling 
his dizziness with over the counter medications; therefore, 
he did not see a physician about this.  When the severity of 
the veteran's dizziness became intolerable, he came in for 
medical treatment.  Based on the above, the doctor opined 
that the veteran's loud noise exposure in service did indeed 
cause some destruction of the veteran's cochlear inner hair 
cells which resulted in the veteran having a high frequency 
hearing loss and subsequent dizziness.  The examiner also 
noted that the veteran does not have a family history of 
Meniere's disease.

The veteran received a further VA examination in November 
2002.  At that time, the veteran indicated that he had 
developed dizziness several years ago, and had been treated 
by his private physician with a diagnosis of Meniere's 
disease.  It was noted that the veteran had a craniotomy 
performed in June 2001 for treatment of a cerebral aneurysm.  
The examiner noted the veteran's additional prior medical 
history.  He also noted that the veteran had noise exposure 
in service, but not subsequent to service.

Upon examination, a scar was noted over the left temporal 
area representing the site of the craniotomy.  Face and ears 
appeared normal; nose had patent airways and no exudate or 
abnormal masses.  Mouth had some absent teeth but no evidence 
of a lesion or paralysis.  Oropharynx was symmetrical with no 
hyperemia or exudate.  Larynx appeared normal by laryngeal 
mirror examination.  Neck had no tenderness or adenopathy.  
The veteran was diagnosed with bilateral hearing loss, 
tinnitus, and dizziness.  

The examiner indicated that it was more likely than not that 
the veteran's noise exposure during service contributed to 
his current tinnitus and the extent of the veteran's hearing 
loss.  The doctor indicated that the incidents described by 
the veteran during military service were believed to be an 
indication that he suffered damage to his ears.  His lack of 
recall of hearing loss does not rule it out, since the major 
loss would have been in the high tones, with hearing that was 
otherwise normal.  The whisper test recorded as normal would 
be an inconclusive study since it does not determine the 
capability of the individual frequencies.  The calibration of 
such a test would have been arbitrary.  However, the examiner 
indicated that the veteran's dizziness was less likely than 
not related to his military service.

A May 2003 addendum to the veteran's November 2002 VA 
examination is also of record.  It indicates that the 
examiner did not believe that the dizziness experienced by 
the veteran in recent years had a service connection.  He 
indicated further that he did not believe that the dizziness 
described by the veteran met the criteria that he uses for 
diagnosing Meniere's disease.  The examiner indicated that 
Meniere's disease has been described as a combination of 
hearing loss, tinnitus, and dizziness, and although many 
doctors require this triad to consider the diagnosis, it also 
requires a relationship between the various elements of the 
triad.  The examiner indicated that, typically, Meniere's 
disease is comprised of sudden severe episodes of vertigo, 
accompanied by tinnitus and sensorineural hearing loss.  The 
tinnitus and hearing loss are usually accentuated during the 
periods of time that the veteran has vertigo.  

In addition, the hearing loss associated with Meniere's 
disease is typically unilateral in the beginning and involves 
the low frequencies predominantly.  In the case of the 
veteran, the hearing loss is bilateral, predominantly high 
frequency, and gradually progressing.  The examiner indicated 
that the dizziness that has been described for the veteran 
has been of recent onset, and occurs daily as opposed to 
being sudden severe episodes with intervals of little or no 
dizziness.  The examiner indicated that he cannot therefore 
consider the diagnosis of Meniere's syndrome for the veteran.  
He acknowledged that there were variations of Meniere's 
syndrome, in which the patient may not even have the triad of 
hearing loss, tinnitus, or dizziness, and can have any 
combination of the variables described above.  The examiner 
indicated that he found the use of the term Meniere's disease 
useless.

Analysis 

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, organic diseases of the nervous of the may be 
presumed to have been incurred during service when manifested 
to a compensable degree within a one-year following 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2004). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Lay statements describing the symptoms of a disability or 
inservice events are considered to be competent evidence.  
However, when the determinative issue involves a question of 
medical diagnosis or causation, as here, only individuals 
possessing specialized training and knowledge are competent 
to render an opinion. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

While the Board notes the opinions offered by a private 
examiner, who indicates that he believes the veteran's 
dizziness is Meniere's disease, and related to noise exposure 
in service, the Board finds probative the fact that veteran 
has not reported any problems with dizziness until 2000, 
nearly 59 years after the veteran's seperation from service.  

Although the veteran did report one episode of dizziness in 
service, that episode was clearly related to alcohol 
consumption, and there is no other mention in the veteran's 
service medical records of any complaints of, or treatment 
for, any dizziness.  Combined with the opinion of a VA 
examiner in May 2003, who explained in detail that the 
veteran did not currently meet the criteria sufficient for a 
diagnosis of Meniere's disease, and who found that the 
veteran's current dizziness was not related to service, the 
Board finds that the preponderance of the evidence in the 
veteran's claims file indicates that the veteran does not 
have Meniere's disease related to service.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for Meniere's syndrome is 
denied.




	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



